 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE

 7    IAN F.,

 8                                      Plaintiff,               CASE NO. C18-5257-MAT

 9              v.
                                                                 ORDER RE: SOCIAL SECURITY
10    NANCY A. BERRYHILL, Deputy                                 DISABILITY APPEAL
      Commissioner of Social Security for
11    Operations,

12                                      Defendant.

13

14          Plaintiff proceeds through counsel in his appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied Plaintiff’s

16   applications for Supplemental Security Income (SSI) and Disability Insurance Benefits (DIB) after

17   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

18   administrative record (AR), and all memoranda of record, this matter is REVERSED and

19   REMANDED for further administrative proceedings.

20                                 FACTS AND PROCEDURAL HISTORY

21          Plaintiff was born on XXXX, 1987.1 He has a high school diploma, and has worked as a

22

23          1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
 1   fast-food cook and cashier, customer service representative, and retail sales clerk. (AR 331, 360-

 2   69.)

 3            Plaintiff applied for DIB and SSI in March 2014 and October 2014, respectively. (AR 298-

 4   99, 302-08.) Those applications were denied and Plaintiff timely requested a hearing. (AR 219-

 5   21, 228-47.)

 6            On July 18, 2016, ALJ S. Andrew Grace held a hearing, taking testimony from Plaintiff

 7   and a vocational expert. (AR 120-62.) On November 9, 2016, the ALJ issued a decision finding

 8   Plaintiff not disabled. (AR 22-34.) Plaintiff timely appealed. The Appeals Council denied

 9   Plaintiff’s request for review on January 29, 2018 (AR 1-6), making the ALJ’s decision the final

10   decision of the Commissioner. Plaintiff appealed this final decision of the Commissioner to this

11   Court.

12                                           JURISDICTION

13            The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

14                                             DISCUSSION

15            The Commissioner follows a five-step sequential evaluation process for determining

16   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

17   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had not

18   engaged in substantial gainful activity since June 1, 2011, the alleged onset date. (AR 24.) At

19   step two, it must be determined whether a claimant suffers from a severe impairment. The ALJ

20   found severe Plaintiff’s Kawasaki disease, coronary artery disease status post coronary artery

21   bypass, chronic pain syndrome, anemia, recurrent aphthous stomatitis, and asthma. (AR 25-26.)

22   Step three asks whether a claimant’s impairments meet or equal a listed impairment. The ALJ

23   found that Plaintiff’s impairments did not meet or equal the criteria of a listed impairment. (AR


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
 1   26-27.)

 2             If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 3   residual functional capacity (RFC) and determine at step four whether the claimant has

 4   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

 5   performing a range of sedentary work, with additional limitations: he can lift 10 pounds

 6   occasionally and less than 10 pounds frequently, and must change position from sit/stand or

 7   stand/sit approximately every 30 minutes at the workstation. He cannot climb ladders, ropes, or

 8   scaffolds, but can occasionally climb ramps and stairs, stoop, kneel, and crouch. He cannot crawl.

 9   He must avoid concentrated exposure to extreme temperatures, wetness, humidity, vibrations,

10   pulmonary irritants, and hazards. (AR 27.) With that assessment, the ALJ found Plaintiff able to

11   perform past relevant work as a customer service representative. (AR 33.)

12             If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

13   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

14   adjustment to work that exists in significant levels in the national economy. The ALJ proceeded

15   to step five in the alternative, and found that Plaintiff could transition to other occupations, such

16   as fishing reel assembler. (AR 33-34.)

17             This Court’s review of the ALJ’s decision is limited to whether the decision is in

18   accordance with the law and the findings supported by substantial evidence in the record as a

19   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

20   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

21   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

22   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

23   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
 1   2002).

 2            Plaintiff argues the ALJ erred in (1) assessing certain medical evidence and opinions, and

 3   (2) discounting his subjective symptom testimony.2 The Commissioner argues that the ALJ’s

 4   decision is supported by substantial evidence and should be affirmed.

 5                                              Medical evidence

 6            Plaintiff argues that the ALJ erred in assessing certain medical opinions, each of which the

 7   Court will address in turn.

 8   Legal standards

 9            In general, more weight should be given to the opinion of a treating physician than to a

10   non-treating physician, and more weight to the opinion of an examining physician than to a non-

11   examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where not contradicted

12   by another physician, a treating or examining physician’s opinion may be rejected only for “‘clear

13   and convincing’” reasons. Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)).

14   Where contradicted, a treating or examining physician’s opinion may not be rejected without

15   “‘specific and legitimate reasons’ supported by substantial evidence in the record for so doing.”

16   Id. at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ may reject

17   physicians’ opinions “by setting out a detailed and thorough summary of the facts and conflicting

18   clinical evidence, stating his interpretation thereof, and making findings.” Reddick v. Chater, 157

19   F.3d 715, 725 (9th Cir. 1998) (citing Magallanes, 881 F.2d at 751). Rather than merely stating

20   her conclusions, the ALJ “must set forth [her] own interpretations and explain why they, rather

21

22            2
              Plaintiff’s opening brief also challenges the ALJ’s RFC assessment and step-five findings, but in
23   doing so only reiterates arguments made elsewhere. Dkt. 14 at 19. Accordingly, these issues will not be
     analyzed separately.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
 1   than the doctors’, are correct.” Id. (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)).

 2   Wayne Hurley, M.D.

 3          Dr. Hurley, a non-examining State agency provider, opined in September 2012 that

 4   Plaintiff was limited to less than sedentary work. (AR 650-52.) The ALJ’s decision is inconsistent

 5   with Dr. Hurley’s opinion because the ALJ found that Plaintiff could lift/carry 10 pounds

 6   occasionally, but Dr. Hurley found that he could not lift/carry 10 pounds. (AR 27, 651.)

 7          The ALJ’s decision, however, purports to credit Dr. Hurley’s opinion as consistent with an

 8   evaluation that Plaintiff could perform sedentary work. (AR 31.) The ALJ’s description of Dr.

 9   Hurley’s opinion does not match the content of Dr. Hurley’s opinion, however: the ALJ describes

10   Dr. Hurley’s opinion as finding that Plaintiff was capable of light work. (AR 31-32.) The ALJ

11   also describes other parts of “Dr. Hurley’s opinion” that are not actually contained in Dr. Hurley’s

12   opinion. (AR 31-32.)

13          The Commissioner contends that when the ALJ refers to “Dr. Hurley’s opinion” he actually

14   meant the opinion of State agency reviewer Olegario Ignacio, Jr., M.D. Dkt. 15 at 12. But the

15   ALJ had previously discussed Dr. Ignacio’s opinion and explained that he discounted it because

16   the more recent record showed that Plaintiff was more restricted than Dr. Ignacio believed. (AR

17   31.) Thus, if the Court interprets the ALJ’s decision in the manner suggested by the Commissioner,

18   it would appear that the ALJ both discounted Dr. Ignacio’s opinion as inconsistent with more

19   recent records and cited Dr. Ignacio’s opinion as a reason to discount other older opinions.

20   Because of this confusion, the Court disagrees with the Commissioner’s contention that it is

21   “evident” that the ALJ’s decision contains merely a scrivener’s error. On remand, the ALJ shall

22   reconsider these portions of the decision and clarify the assessment of the opinions of Drs. Ignacio

23   and Hurley, and reconsider whether either of those opinions are relevant to an evaluation of the


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
 1   2011-12 opinions.

 2   Cordelia Dickinson, M.D., and Jill Fuller, D.O.

 3           Drs. Dickinson and Fuller, both treating physicians, completed form opinions in 2011 and

 4   2012, respectively, indicating that Plaintiff could not perform even sedentary work. (AR 437-38,

 5   645-49.) The ALJ discounted these opinions as inconsistent with more recent treatment notes, and

 6   explained that the opinions were “remote in time” (when compared with Plaintiff’s application

 7   date) and unexplained. (AR 31.)

 8           These reasons are not legitimate. It is not clear why the ALJ compared the opinions to

 9   more recent treatment notes, rather than with the contemporaneous treatment notes, given that the

10   doctors wrote the opinions in light of the contemporaneous treatment rather than future treatment.

11   The ALJ’s decision indicates that the ALJ did not focus on the 2011-12 treatment record because

12   it predated Plaintiff’s eligibility for benefits (AR 28), but one effect of this focus is that the ALJ

13   highlighted records where Plaintiff apparently improved, rather than considering the record as a

14   whole.3 See Reddick, 157 F.3d at 722-23 (9th Cir. 1998) (“In essence, the ALJ developed his

15   evidentiary basis by not fully accounting for the context of materials or all parts of the testimony

16   and reports.”).

17           Furthermore, because Plaintiff alleged that he was disabled as of June 1, 2011, Dr.

18   Dickinson’s July 2011 opinion and Dr. Fuller’s September 2012 opinion pertain to an evaluation

19   of Plaintiff’s allegation that his disability began on that date. Although it appears that the parties

20   agree that these opinions predate the earliest time in which Plaintiff could have been found eligible

21
             3
               Furthermore, the ALJ’s decision is somewhat internally inconsistent about whether Plaintiff
22   improved, because the ALJ states that both (1) the 2011-12 records are not significantly different from those
     described in a 2011 ALJ decision finding Plaintiff not disabled, and (2) Plaintiff’s RFC was more restricted
23   in the current adjudicated period when compared to the time period covered by the 2011 ALJ decision.
     (AR 22, 28.)


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
 1   for benefits (Dkt. 15 at 10, Dkt. 16 at 2), whether he was disabled during this earlier period is still

 2   relevant because, according to Plaintiff’s reply brief4, it could impact the monthly amount of

 3   benefits. Dkt. 16 at 2.

 4          In any event, on remand, the ALJ should reconsider the 2011 and 2012 opinions of Drs.

 5   Dickinson and Fuller in light of the record as a whole, rather than cherry-picking treatment notes

 6   from a narrower time period that apparently contradict the opinions. Furthermore, because the

 7   ALJ’s decision is unclear as to what evidence is being cited as inconsistent with these opinions

 8   (see discussion of Dr. Hurley’s opinion, supra), the ALJ shall reconsider that portion of the

 9   assessment of the opinions of Drs. Dickinson and Fuller as well.

10   Kathryn Norfleet, M.D., and Dan Neims, Psy.D.

11          Drs. Norfleet and Neims performed mental evaluations of Plaintiff in February 2014 and

12   October 2014, respectively. (AR 729-34, 1690-1709.) Dr. Norfleet found Plaintiff to be much

13   less restricted than Dr. Neims, and the ALJ gave significant weight to Dr. Norfleet’s opinion and

14   limited weight to Dr. Neims’ opinion. (AR 32.) The ALJ cited Dr. Norfleet’s contrary opinion

15   and testing, as well as Plaintiff’s lack of mental health treatment as reasons to discount Dr. Neims’

16   opinion. (Id.)

17          Plaintiff argues that these reasons are not legitimate because Dr. Neims’ opinion was based

18   on his own evaluation, rather than Dr. Norfleet’s. Dkt. 14 at 5. That may be true, but the ALJ did

19   not err in comparing Dr. Neims’ findings and conclusions with other findings in the record. See

20   20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (“Generally, the more consistent a medical opinion is

21   with the record as a whole, the more weight we will give to that medical opinion.”). Furthermore,

22

23          4
                Plaintiff cites no authority for this proposition.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
 1   the record reflects limited treatment for mental symptoms, which is inconsistent with the

 2   significant limitations described by Dr. Neims. These are specific, legitimate reasons to discount

 3   Dr. Neims’ opinion.

 4          Plaintiff also posits that Dr. Norfleet’s status as a psychiatrist (as opposed to a psychologist)

 5   could explain the differences between her opinion and Dr. Neims’ opinion, as well as the fact that

 6   the evaluations were performed 10 months apart. Dkt. 14 at 5. These alternative interpretations

 7   are not the only reasonable interpretation of the evidence, and are also not particularly persuasive.

 8   Plaintiff has not shown that the ALJ’s interpretation of the opinions was unreasonable, and

 9   therefore the ALJ’s assessment of them is not disturbed.

10                                     Subjective symptom testimony

11          The ALJ discounted Plaintiff’s testimony for three reasons: (1) the objective evidence

12   confirms that Plaintiff experienced chest pain, but does not corroborate the severe symptoms

13   described by Plaintiff, and instead shows improvement with pain medication; (2) Plaintiff’s

14   activities contradict his allegations; and (3) the record contains evidence of noncompliance with

15   treatment/medications and drug-seeking behavior. (AR 30-31.) Plaintiff argues that these reasons

16   are not clear and convincing, as required in the Ninth Circuit. See Burrell v. Colvin, 775 F.3d

17   1133, 1136-37 (9th Cir. 2014).

18          As to the ALJ’s first reason, Plaintiff argues that the ALJ erred in discounting his testimony

19   based on lack of corroboration because that constitutes application of the “objective evidence test.”

20   Dkt. 14 at 14. It is true that an ALJ may not cite solely objective evidence to discount a claimant’s

21   testimony. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain

22   testimony cannot be rejected on the sole ground that it is not fully corroborated by objective

23   medical evidence, the medical evidence is still a relevant factor in determining the severity of the


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
 1   claimant's pain and its disabling effects.”). But the ALJ here did not solely rely on lack of

 2   corroboration in the objective medical record: the ALJ also cited evidence that Plaintiff’s chest

 3   pain improved with treatment. (AR 28-29 (citing AR 965 (Plaintiff reports that pain medication

 4   is 75-100% effective in resolving his pain in July 2013), 1804 (Plaintiff reports that his pain

 5   medication controls his pain in August 2015), 2049 (Plaintiff’s episode of atypical chest pain

 6   resolved with pain medication in December 2015)).) This evidence of improvement with treatment

 7   is a clear and convincing reason on its own to discount Plaintiff’s allegations of disabling chest

 8   pain. See AR 129-31 (Plaintiff’s hearing testimony about his chest pain); Wellington v. Berryhill,

 9   878 F.3d 867, 876 (9th Cir. 2017) (“[E]vidence of medical treatment successfully relieving

10   symptoms can undermine a claim of disability.”).

11          The ALJ also properly relied on evidence that Plaintiff’s activities demonstrate that he was

12   more functional than alleged. (AR 28.) Although Plaintiff argues that his activities do not justify

13   rejecting specific portions of his testimony, such as his medication side effects, his need to change

14   positions, or his exercise tolerance (Dkt. 14 at 15), the ALJ did not claim that Plaintiff’s activities

15   contradicted his testimony in those ways. The ALJ found that Plaintiff’s self-reported activities

16   contradicted his testimony about the limiting effects of his symptoms, because they demonstrated

17   that he was capable of performing sedentary work, as long as he had the ability to change positions

18   every 30 minutes, “despite his testimony to the contrary.” (AR 28-30.)

19          Furthermore, the ALJ cited evidence that Plaintiff had been noncompliant with his

20   treatment and/or engaged in drug-seeking behavior that undermined his allegations of disabling

21   impairments. (AR 30-31.) Plaintiff argues that this evidence shows only that he has “limited

22   insight and judgment” (Dkt. 14 at 16), and that could be one interpretation of the evidence, but the

23   ALJ reasonably found that the evidence instead undermined his allegations of disabling pain.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
 1   Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001) (ALJ properly considered evidence of

 2   exaggeration of pain to receive pain medication in assessing a claimant’s allegations); Molina v.

 3   Astrue, 674 F.3d 1104, 1113-14 (9th Cir. 2012) (holding that an unexplained failure to comply

 4   with treatment recommendations can undermine a claimant’s allegations of disability).

 5          The ALJ provided clear and convincing reasons to discount Plaintiff’s testimony. Because

 6   this case must be remanded for other reasons discussed supra, the ALJ may revisit these findings

 7   to the extent necessary on remand.

 8                                           CONCLUSION

 9          For the reasons set forth above, this matter is REVERSED and REMANDED for further

10   administrative proceedings.

11          DATED this 8th day of March, 2019.

12

13

14
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
15

16

17

18

19

20

21

22

23


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 10
